DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application 16/877,426 filed on 05/18/2020 which is a continuation of 15/832,449 (Patent No. 10,657,555) and 15/823,089 (abandoned). 
Claims 1-20 are currently pending and examined below. 

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recite the limitation “a merchandising card of the user of the obile device” in line 19. The Examiner interprets this a typographical error and that “mobile” was intended. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,657,555 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is anticipated by the patent. The instant application is slightly broader than the patent. Therefore, the patent is in essence a “species” of the generic invention of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).


Claim Interpretation
The Examiner notes the following claim interpretations: 
Claim 1 recites the limitation “if the overall merchant confidence rating is greater than or equal to the first threshold”, perform the remaining steps in claim 1. However, under the broadest reasonable interpretation, if the overall merchant confidence rating is below the first threshold, the remaining steps are not required to be performed. The Examiner notes that “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.” (See MPEP 2111.04 (II)). However, for the sake of advancing prosecution, all limitations will be considered. 
Claim 1 recites the limitation “if the first merchant identifier matches a merchant identifier in the set of available merchant identifiers: send a notification to the user of the mobile device indicating that the user is a holder of the associated merchandising card.” 
Claim 15 recites the limitations “if the overall merchant confidence rating is less than the first threshold”, “if the overall merchant confidence rating is equal to the second threshold”, “if the recalculated overall merchant confidence rating is greater than or equal to the first threshold”, and “if the first merchant identifier matches a second merchant identifier in the available merchant identifiers”. However, as explained above in paragraph 7a, the limitations proceeding the “if” statements are not required to be performed under the broadest reasonable interpretation because a claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP 2111.04 (II)). However, for the sake of advancing prosecution, all limitations will be considered.
Claim 20 recites the limitation “if the overall merchant confidence rating is greater than or equal to the first threshold”, perform the remaining steps in claim 20. Claim 20 also recites the limitation “if the first merchant identifier matches a merchant identifier in the set of available merchant identifiers: send a notification to the user of the mobile device indicating that the user is a holder of the associated merchandising card.” However, as explained in paragraphs 7a-7b above, these limitations are considered contingent limitations that are not required to be performed under the broadest reasonable interpretation. However, for the sake of advancing prosecution, all limitations will be considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “wherein the merchant confidence rating is one of a low confidence rating, a medium confidence rating, or a high confidence rating.”  The term "low", “medium” and “high” in claim 17 is a relative term which renders the claim indefinite.  The term "low", “medium” and “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification fails to explain how the confidence score is considered and/or determined to be low, medium or high. Further, the specification provides no additional explanation of what numerical range would constitute a low, medium and high rating. While Applicant argues these rating “indications” are based on a relative comparison to a threshold, there is nothing positively recited in the claims that requires any such comparison and subsequent determination. Therefore, the Examiner has still deemed the language in the instant claim to be deficient. As such, claim 17 is rejected for being indefinite. See MPEP 2173. 
Claim 1 recites the limitation "the mobile device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the method device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear what is meant by a “method device” that comprises a plurality of method steps. 
Claim 20 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of […] managing a merchandising car reminder […]; acquire a plurality of […] locations, the […] locations being acquired at different instances in time and associated [with a user] […]; calculate an overall merchant confidence rating based on the […] locations over a predetermined period of time; determine whether the overall merchant confidence rating based on the […] locations over a predetermined period of time; determine whether the overall merchant confidence rating is greater than a first threshold; and if the overall merchant confidence rating is greater than or equal to the first threshold: acquire a first merchant identifier associated with the merchant location; acquire a set of available merchant identifiers from the financial service provider; determine whether the first merchant identifier matches a merchant identifier in the set of available merchant identifiers, the first and set of available merchant identifiers being associated with a merchandising card of a user […]; and if the first merchant identifier matches a merchant identifier in the set of available merchant identifiers: send a notification to the user […] indicating that the user is a holder of the 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered mathematical calculations at least because the claims calculate an overall merchant confidence rating and determine whether the overall merchant confidence rating is greater than a first threshold. The Examiner notes that “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, or mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “A system […], the mobile device comprising: a memory storing instructions; and a processor configured to execute instructions to”, and “mobile device”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a  “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial 
Claims 2, 13-14, 15-16, and 18 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claim 2 recites the additional elements of “using an application programming interface (API).” Claims 13 recites the additional elements of “connected to a network”. Claim 15 recites the additional elements of “machine learning algorithm”. Claim 16 recites the additional elements of “train a classification model for the machine learning algorithm”. Claim 18 recites the additional elements of “activation request” and “user interacting”.  However, in Steps 2A Prong 2 and in Step 2B, the additional elements above amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use. 
Claims 3-12 and 17 also recite limitations that are similar to the abstract ideas identified with respect to claims 1 and/or 15 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 3-12 and 17 do not recite any additional elements other than those recited in claims 1 and/or 15. Therefore, for the same reasons set forth with respect to claims 1 and/or 15, claims 3-12 and 17 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 19 recite substantially similar limitations as claim 1. Therefore, claim 19 is directed towards an abstract idea in Step 2A Prong 1 for the same reasons set forth with “method device” and “mobile device”. However, for the same reasons set forth with respect to claim 1, claim 19 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 20 recite substantially similar limitations as claim 1. Therefore, claim 20 is directed towards an abstract idea in Step 2A Prong 1 for the same reasons set forth with respect to claim 1. Claim 20 recites the additional elements of “A mobile device […], the system comprising: a memory storing instructions; and a processor configured to execute instructions to”, and “mobile device”. However, for the same reasons set forth with respect to claim 1, claim 20 also does not integrate the judicial exception into a practical application or amount to significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnone et al. (US 9,639,894 B1) (hereinafter Arnone) in view of Wuoti et al. (US 2012/0191512 A1) (hereinafter Wuoti).

a system for managing a merchandising card reminder, the mobile device comprising: 
a memory storing instructions (col. 11, line 21 – col. 14, line 10); and
a processor configured to execute instructions to (col. 11, line 21 – col. 14, line 10): 
acquire a plurality of mobile device locations, the device locations being acquired at different instances in time and associated with a mobile device (col. 3, lines 45-67, col. 5, lines 12-26, col. 8, 36-57); and 
send a notification to the mobile device indicating that the user is a holder of the one or more merchandising cards associated with the matched first merchant identifier (col. 3, line 45-67, col. 4, line 65 – col. 5, line 26, col. 6, lines 27-40, col. 7, line 66 – col. 8, line 57).

Arnone does not explicitly disclose 
calculate an overall merchant confidence rating based on the device locations over a predetermined period of time; 
determine whether the overall merchant confidence rating is greater than a first threshold; and 
if the overall merchant confidence rating is greater than or equal to the first threshold: 
acquire a first merchant identifier associated with a first merchant location; 
acquire a set of available merchant identifiers from a financial service provider; 
determine whether the first merchant identifier matches a merchant identifier in the set of available merchant identifiers, the set of available merchant identifiers being associated with one or more merchandising cards of a user of the mobile device; and 
if the first merchant identifier matches a merchant identifier in the set of available merchant identifiers.

However, Arnone does teach a system in which mobile device locations are tracked relative to merchant locations for which the user has a registered gift card with the merchant and based on proximity-based determinations of the user notifications are delivered to the user notifying said user about remaining balances, upcoming expirations, special marketing information, and accepts input from the user regarding use of said gift card (col. 3, line 45-67, col. 4, line 65 – col. 5, line 26, col. 6, lines 27-40, col. 7, line 66 – col. 8, line 57).

In addition, Wuoti teaches a system which continuously collects and analyzes mobile device location information to create a footprint library and to calculate the indoor position and location ID and other related information corresponding to the location. The location information obtained can include confidence levels which refer to the probability that the place is as indicated. For example, “you are at Starbucks with 90% probability”, “you are at the mall with 80% probability”, “you are at home with 95% probability”. The application might also show more than one probability at the same time (i.e. “you are at mall Skannsi with 95% probability” and “in Starbucks on third floor with 84% probability”). In the case of not finding a match or a good enough match (where the probability below set threshold such as below 50% accuracy) for location the application can configured as the user to name the place they are located. The footprint library interface is used to provide location related services to the mobile device based on their location ([0034], [0041-54], [0057], [0063-67]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Arnone to include the specific merchant rating calculations as claimed (by modifying the location tracking of Arnone with the location tracking and location confidence levels of 

As per claim 2, Arnone in view of Wuoti discloses the system of claim 1 (as rejected above).

Arnone does not explicitly disclose  
wherein the processor is further configured to execute instructions to: 
determine the overall merchant confidence rating using an application programmable interface (API).

Wuoti teaches a system which continuously collects and analyzes mobile device location information to create a footprint library and to calculate the indoor position and location ID and other related information corresponding to the location. The location information obtained can include confidence levels which refer to the probability that the place is as indicated. For example, “you are at Starbucks with 90% probability”, “you are at the mall with 80% probability”, “you are at home with 95% probability”. The application might also show more than one probability at the same time (i.e. “you are at mall Skannsi with 95% probability” and “in Starbucks on third floor with 84% probability”). In the case of not finding The client application communicates over an Application Programming Interface (API) with the footprint library ([0057]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Arnone to include the specific merchant rating calculations via an API as claimed (by modifying the location tracking of Arnone with the location tracking and location confidence levels of mobile device positioning relative to merchant location as taught in Wuoti). The rationale for combining in this manner is that both Arnone and Wuoti are directed towards systems which attract mobile device location. Furthermore, the Examiner understands that implementing the confidence level teachings of Wuoti is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Arnone to implement the confidence level teachings of Wuoti in its own location tracking implementation to yield the predictable results of more accurately determining that a user is at or nearby a particular merchant location and thereby resulting in potentially more effective location-based targeting. Moreover, it would have been obvious for Arnone specifically use an API in its own location tracking implementation, as there are a limited number of predictable ways in which Arnone could communicate between the mobile device and location tracking system as per a KSR “obvious to try” rationale, among which includes an API. This is particularly reasonable based on the processing instruction teachings of Arnone (see col. 11, line 42 – col. 13, line 26).

system of claim 1 (as rejected above). 

Arnone does not explicitly disclose  
wherein the processor is further configured to execute instructions to: 
determine whether the overall merchant confidence rating is less than the first threshold; and 
if the overall merchant confidence rating is less than the first threshold: 
determine whether the overall merchant confidence rating is equal to a second threshold; and 
if the overall merchant confidence rating is equal to the second threshold: 
recompute the overall merchant confidence rating based on a confidence model, the confidence model being based on a machine learning algorithm and a plurality of historical confidence ratings; 
determine that the recalculated overall merchant confidence rating is greater than or equal to the first threshold; 
determine whether the recalculated overall merchant confidence rating is greater than or equal to the first threshold; and 
if the recalculated overall merchant confidence rating is greater than or equal to the first threshold: 
acquire a first merchant identifier associated with the merchant location; 
acquire a plurality of available merchant identifiers from the financial service provider; 
determine whether the first merchant identifier matches a second merchant identifier in the available merchant identifiers, the merchant identifiers being associated with the card; and 
if the first merchant identifier matches a second merchant identifier in the available merchant identifiers: 
send a notification to a user of the device indicating that the user is a holder of the card for the first merchant identifier.

However, Arnone does teach a system in which mobile device locations are tracked relative to merchant locations (e.g. user detected near (i.e. “second threshold” as claimed) merchant locations as per at least col. 5, lines 13-17) for which the user has a registered gift card with the merchant and based on proximity-based determinations of the user notifications are delivered to the user notifying said user about remaining balances, upcoming expirations, special marketing information, and accepts input from the user regarding use of said gift card (col. 3, line 45-67, col. 4, line 65 – col. 5, line 26, col. 6, lines 27-40, col. 7, line 66 – col. 8, line 57).

In addition, Wuoti teaches a system which continuously collects and analyzes mobile device location information to create a footprint library and to calculate the indoor position and location ID and other related information corresponding to the location. The location platform includes a database for which the submitted location data is compared to the location database in order to find a match to a pre-recorded location (i.e. historical). The data analysis is done using self-learning algorithms. The location information obtained can include confidence levels which refer to the probability that the place is as indicated. For example, “you are at Starbucks with 90% probability”, “you are at the mall with 80% probability”, “you are at home with 95% probability”. The application might also show more than one probability at the same time (i.e. “you are at mall Skannsi with 95% probability” and “in Starbucks on third floor with 84% probability”). In the case of not finding a match or a good enough match (where the probability below set threshold such as below 50% 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Arnone to include the specific merchant rating calculations as claimed (by modifying the location tracking of Arnone with the location tracking and location confidence levels of mobile device positioning relative to merchant location as taught in Wuoti). The rationale for combining in this manner is that both Arnone and Wuoti are directed towards systems which attract mobile device location. Furthermore, the Examiner understands that implementing the confidence level teachings of Wuoti is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Moreover, the Examiner understands the instant limitations to represent iterative calculations of parent claim 1, and it would have been obvious to perform the steps a second time in an iterative fashion. Therefore, it would have been obvious for Arnone to implement the confidence level teachings of Wuoti in its own location tracking implementation to yield the predictable results of more accurately determining that a user is at or nearby a particular merchant location and thereby resulting in potentially more effective location-based targeting.

As per claim 16, Arnone in view of Wuoti discloses the system of claim 15 (as rejected above). 

Arnone does not explicitly disclose  
wherein the processor is further configured to execute instructions to: 
train a classification model for the machine learning algorithm using a historic hit-or-miss rate, the historic hit-or-miss rate is associated with past determinations of whether or not a device was at a merchant location.

However, Wuoti teaches a system which continuously collects and analyzes mobile device location information to create a footprint library and to calculate the indoor position and location ID and other related information corresponding to the location. The location platform includes a database for which the submitted location data is compared to the location database in order to find a match to a pre-recorded location (i.e. historical). The data analysis is done using self-learning algorithms. The location information obtained can include confidence levels which refer to the probability that the place is as indicated. For example, “you are at Starbucks with 90% probability”, “you are at the mall with 80% probability”, “you are at home with 95% probability”. The application might also show more than one probability at the same time (i.e. “you are at mall Skannsi with 95% probability” and “in Starbucks on third floor with 84% probability”). In the case of not finding a match or a good enough match (where the probability below set threshold such as below 50% accuracy) for location the application can configured as the user to name the place they are located. The footprint library interface is used to provide location related services to the mobile device based on their location ([0034], [0041-54], [0057], [0063-67]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Arnone to include the specific classification training models as claimed (by modifying the location tracking of Arnone with the location tracking, location confidence levels of mobile device positioning relative to merchant location and self-learning algorithms as taught in Wuoti). The rationale for combining in this manner is that both Arnone and Wuoti are directed towards systems which attract mobile device location. Furthermore, the 

As per claim 17, Arnone in view of Wuoti discloses the system of claim 15 (as rejected above).

Arnone does not explicitly disclose  
wherein the merchant confidence rating comprises is one of a low confidence rating, a medium confidence rating, or a high confidence rating.

However, Wuoti teaches a system which continuously collects and analyzes mobile device location information to create a footprint library and to calculate the indoor position and location ID and other related information corresponding to the location. The location information obtained can include confidence levels which refer to the probability that the place is as indicated. For example, “you are at Starbucks with 90% probability”, “you are at the mall with 80% probability”, “you are at home with 95% probability”. The application might also show more than one probability at the same time (i.e. “you are at mall Skannsi with 95% probability” and “in Starbucks on third floor with 84% probability”) (i.e. “high confidence rating” as claimed) In the case of not finding a match or a good enough match (where the probability below set threshold such as below 50% accuracy) (i.e. “medium confidence rating” and “low confidence rating” as claimed) for location the application can configured as the user to name the place they are located. The footprint library interface is used to provide location related services to the mobile device based on their location ([0034], [0041-54], [0057], [0063-67]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Arnone to include the specific merchant rating calculations as claimed (by modifying the location tracking of Arnone with the location tracking and location confidence levels of mobile device positioning relative to merchant location as taught in Wuoti). The rationale for combining in this manner is that both Arnone and Wuoti are directed towards systems which attract mobile device location. Furthermore, the Examiner understands that implementing the confidence level teachings of Wuoti is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Arnone to implement the confidence level teachings of Wuoti in its own location tracking implementation to yield the predictable results of more accurately determining that a user is at or nearby a particular merchant location and thereby resulting in potentially more effective location-based targeting.


As per claim 18, Arnone in view of Wuoti discloses the system of claim 1 (as rejected above). Arnone further discloses  
wherein the processor is further configured to execute instructions to (col. 5, lines 4-11, col. 6, lines 39-40, col. 7, line 66 – col. 8, line 3, col. 8, line 27-31): 
acquire an activation request from the user, the activation request being generated by the user interacting with the notification (col. 5, lines 4-11, col. 6, lines 39-40, col. 7, line 66 – col. 8, line 3, col. 8, line 27-31); and 
display an image representative of the merchandising card, the displayed image comprising at least one of a first image representing the front of the card or a second image representing the back of the card (col. 5, lines 4-11, col. 6, lines 39-40, col. 7, line 66 – col. 8, line 3, col. 8, line 27-31) (Although the limitation has been addressed in view of prior art, the Examiner notes that the particular data displayed (i.e. first image or second image as claimed) is considered non-functional descriptive material and “printed matter”, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05).

As per Claims 19-20, they recite substantially similar limitations as claim 1. Therefore, claims 19-20 are rejected using the same rationale. 

Allowable Subject Matter
The Examiner notes that the parent application (15/832,449) indicated that the subject matter of claim 3 of the instant application was considered to be allowable. Therefore, claim 3 and claims 4-14 which dependent from claim 3 are objected to as being potentially allowable subject matter. The Examiner notes that the claims are still rejected under 101 and 112 as explained above. 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681